Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 10, 1975, which reversed the decision of a referee and sustained the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because she voluntarily left her employment without good cause. Claimant, a clerk-typist, alleges she left her employment because she was advised by her physician to do so due to a chronic anxiety state, but the board rejected this contention and found instead that she left because she was dissatisfied with only a $10 wage increase. The instant record contains no more than a conflict as to what motivated claimant in leaving her employment which was for the board’s resolution (Matter of Chassman [Levine], 50 AD2d 1000). The board could clearly reject the claimant’s contention that she left for medical reasons since she received the medical advice in December, 1974 and did not leave until late February, 1975 after she received only a $10 raise and since when applying for benefits she did not mention medical reasons as the grounds for leaving employment but only dissatisfaction with her salary. Having concluded that claimant left her employment because of a dissatisfaction with her salary, the board could properly determine that this did not provide good cause (Matter of Weber [Catherwood] 32 AD2d 697). Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Mahoney and Reynolds, JJ., concur.